a internal_revenue_service appeals_office s gessner mc h-al houston tx release number release date date date uil - certified mail dear department of the treasury person to contact employee 1d number fax refer reply to ap fe hou aam in re eo revocation d form required to be filed tax period s ended last day to file a petition with the united_states tax_court mpr - this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reasons you are not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 c more than an insubstantial part of your activities were in furtherance of a non-exempt purpose and you were operated for the purpose of serving a private benefit rather than public interests contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the retums in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be fited within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service phone see the enclosed notice helpful contacts for your notice_of_deficiency for additional taxpayer_advocate telephone numbers and addresses sincerely team manager cc e enclosures tax_exempt_and_government_entities_division department of the treasury internal_revenue_service koger bivd rm te_ge group st petersburg fl date legend org organization name xx besi org taxpayer_identification_number form 20xx12 20xx12 2oxx12 person to contact id number contact numbers telephone fax certified mail - return receipt requested dear _ we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code isnecessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice e e e m letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincere marsha a ramirez director eo operations letter catalog number 34809f legend org organization name dir-1 thru dir-3 secretary secretary comptroller bank-2 g g 101h companies bank xx date city city state state 2n g directors treasurer treasurer president president comptroller president-1 ’ president co-1 thru co-10 emp-1 emp-1 bank-1 5th gt 77h tax years ending december 20xx 20xx and 20xx org issues presented whether org hereafter referred to as org is operated exclusively for exempt purposes described within internal_revenue_code section dollar_figure c a b c d whether org is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of org activities are in furtherance of a non- exempt_purpose whether org was operated for the purpose of serving a private benefit rather than public interests whether any part of the net_earnings of org inured to the benefit of any private_shareholder_or_individual background facts org incorporated under the laws of the state of state as a non-stock nonprofit corporation on march 20xx the internal_revenue_service issued an advance_ruling letter on september 20xx to org as an organization described under internal_revenue_code section dollar_figure a the advance_ruling period began march 20xx and ended december 20xx in its initial articles of incorporation filed march 20xx its stated purpose is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under section dollar_figure c of the internal_revenue_code or the corresponding section of an future federal tax code in its amendment to its articles of incorporation filed january 20xx its restated purpose is the corporation is formed exclusively for the following non-business and non-pecuniary purposes to educate the public of consumer credit problems tocounsel the public about how to control debts and implement debt management to help the public reduce the incidence of personal bankruptcy’ e e to inform the public on personal money management and e to provide financial aids to low-income individuals and families activity description the primary activity engaged in by org during the years ending december 20xx december 20xx and december 20xx is the telephone solicitation of clients in debt management plans hereafter dmp's potential clients are individuals with unsecured debt the primary activity engaged in by org years 20xx 20xx and 20xx is the telephone solicitation of clients to enrol in debt management plans hereinafter dmps potential clients are individuals with unsecured debt a dmp is a plan whereby a client makes monthly payments to org to satisfy his her unsecured debts over a year period most of the debts handled in a dmp were credit card debts org receives a one-time set-up fee and then per an agreed upon payment plan monies received from the customer is then paid to the customer's creditors less a processing fee charge in this instance potential org customers are procured from co-1 other customer lead providers ie an org website org attempts to contacts each of the potential customers and offers their credit counseling services’ new customers are required to enter into a debt management plan agreement dmp and pay a one-time enrollment set-up fee each new customer agrees to make a bank account direct payment or monthly check payment for the monthly processing fee to the processor according to the terms of the processing agreement each customer's monthly payment to co-2 consists of a monthly processing fee and the monthly payments to creditors reducing customer debt the taxpayer splits these fees with co-2 upon receiving the payment from the processor the creditor provides a revenue stream to ada known as a fair share payment org started operations in december 20xx org officers shown on 20xx tax_return are position name period pres managing dir ‘corp admin secretary president secretary 20xx 20xx comptroller treasurer ‘comptroller treasurer 20xx - 20xx 20xx - 20xx pres sec treasurer comptroller 20xx president- treasurer at inception in december 20xx the org fee schedule was e e org max fee dollar_figure month one - time setup fee max the 20xx12 fee schedule for the debt management plan dmp is shown as current fee schedule monthly admin fee monthly dmp dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure maxim um set - up fee dollar_figure dollar_figure -200 10s - -400 - dollar_figure dollar_figure- - of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - 'new federal_law requires individuals to complete credit counseling prior to going bankrupt - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on august 20xx org entered into a debt processor contract with co-2 where co-2 would directly receive monies from the customers and process payment to the debtor with org guaranteed a fixed percentage of the monthly fee from clients org agency held a processing services contract’ with co-2 financial processor for which org initially received a per customer maximum setup fee of dollar_figure and a maximum monthly fee of dollar_figuredollar_figure this contract says the processor shall accept active clients and setup relationships between each creditor on behalf of the client processor shall deduct net check payment arrangements when adding new creditors additionally the processor earns dollar_figure monthly fee for maintaining agency name and logo on materials on xx org borrowed a little over dollar_figure and hired employees from co-3 financials for years 20xx12 and 20xx12 are year 20xx12 20xx12 revenues dollar_figure dollar_figure expenses profit year officer's comp officer's salaries 20xx12 20xx12 program mgmt exp general ra has determined that the compensation is acceptable year 20xx12 20xx12 assets dollar_figure dollar_figure liabilities equity yr 20xx12 liabilities loans to company from president of dollar_figuredollar_figure loan from co-3 for dollar_figure 2nd loan was an assumption of debt owed by co-4 of dollar_figure co-4 debt was to co-5 co-6 loan assumed was dollar_figure from co-7 financials as of december 20xx and 20xx show org with the following breakout of long term liabilities 20xx resident o-7 co-5 off-shore loans initially co-4 contracted processing with co-3 and in the last year of its operations co-4 contracted its processing requirements with co-2 when co-4 transferred its client list to org the existing processing contract with co-2 was picked up and continued by org october 20xx operating_agreement p4 alt parties act as independent contractors responsible for withholding and compensation to employees the term of the pricing agreement wa sec_1 year with renewal options there is a march 20xx addendum and new pricing schedule the org agreements and addendums signature is that of president d a n ico-4 totals dollar_figure s - note with co-3 loan transfers org received co-3-co-4 contractual customer base payments received by co-4 from co-2 valued at approximately dollar_figure client the customer base received was clients in october 20xx org's increase in liabilities was largely due to the assumption of co-4 loans outstanding in exchange for customer list which generated income stream of co-2's processing customer payments the liabilities co-4 transferred was a october 20xx loan with co-2 which performed same client services on august 20xx org renewed the co-4-co-2 processing contract and the co-4 loan transferred to org the org customer list revenue stream generates an income approximate to that of the loan payments at end of year 20xx the loan outstanding to co-3 was dollar_figure the loan outstanding to president was dollar_figuredollar_figure in 20xx org paid from o-3 ident ount owed for year 20xx org's financials show predominate and major expenses of expense of total major expenses servicing fees marketing costs educational seminars meetings totals total expenses the dollar_figureof educational seminars meetings consisted largely of the travels of emp-1 and president the organization has failed to document the exempt_purpose of these travels the majority of the trips were to seminars that taught sales and marketing skills the december 20xx and 20xx org tax_return balance_sheet reflects’ 20xx 20xx ‘assets - cash - notes receivable analysis on org income and balance_sheet in depth necessary to show income flow to the various entities and individuals - pre-paids - fixed assets - other assets total liab - accounts_payable total - other liabilities - loans from officers - mortgages notes payable tot lia equity equity the org tax_return form_990 for years 20xx and 20xx reflects ear 20xx receipts ot menses income ser rev income ir public client contribution dollar_figure creditor contributor dollar_figure enrollment fee monthly handling lee totals ear 20xx receipts client contribution dollar_figure enrollment lea monthly handling fee creditor contribution dollar_figure totals grantee for client referrals ear 20xx expenses for client servicing processing t credit sol n a as of december 20xx org promoted marketed the dmp to big_number individuals and families on budgeting buying practices and the sound use of consumer credit from those counseled dollar_figure enrolled in a dmp the taxpayer contends with the start of the irs audit and by the end of year 20xx president began to make org operate in accordance with tax code dollar_figure c criteria ie hired qualified people to do client credit counseling org today is governed by a broad based unrelated board performing more like that expected of a code section dollar_figure c credit counseling entity org performs all alleged individual educational counseling via telephone org contracts the processing of the clients monthly dmp with co-2 credit counseling a not-for-profit entity in city state for example e in september 20xx org started a community outreach and education department with two staff positions a director and an outreach coordinator both of whom conduct community events and educational programs the department has established partnerships with two local municipalities and financial literacy partnerships with major community financial institutions bank-1 and bank-2 na through the relationships the department conducts financial and affordable housing topics and also partners with a national provider of substance abuse recovery program providing a monthly seminar in financial counseling assisting clients with their basic financial needs note the revenue_agent interviewed a number of these newly hired individuals however the taxpayer failed to produce a long time employee for an interview e counseling subjects include i money management appropriate and affordable levels of debt wise use of credit solving credit problems understanding credit reports reestablishing credit and alternatives to bankruptcy e ndividuals that do wish to receive counseling but do not wish to participate in dmp will not be charged the monthly maintenance donation will not exceed dollar_figure in 20xx co-8 granted dollar_figuredollar_figure to org the co-8 grant in addition to the fair share distribution to org a relatively new customer since 20xx was for the stated purpose of allowing org a member of both the co-9 co-9 and co-10 co-10 to continue with their mission to assist all who seek assistance through educational programs seminars and financial counseling through a newly created department community outreach and education this department incorporates emergency housing assistance with hud offices ship lisc and various non-profit organizations org staff conducts workshops at these meetings to educate clients in consumer related issues that directly affect their ability to purchase and maintain their homes the dollar_figure flows either to org or the processor and used for the processor fee the difference belongs to org the grant was to allow org to grow both internally and externally hiring training and certifying new employees for the financial and educational counseling most recently individuals in need of debt and credit counseling come to org through referrals or of their own accord the requirement for program admission is the individual have a debt to income ratio which exceeds dollar_figure org continues to be funded by way of e e fees from clients which includes a setup fee and a monthly payment processing fee’ as well as grants additionally org receives a fair share from the creditor which is typically the credit card companies in 20xx and 20xx the organization received substantially_all of their income from dmp payments as discussed above org continues to contract co-2 credit counseling a city a dollar_figure c to process client's creditor payments in accordance with the dmp law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt section big_number c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished the difference belongs to org its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain for interest 78_tc_280 is not an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for- profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions rev rut 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 refers to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity compensation does not constitute inurement 276_f2d_476 cir 165_f3d_1173 cir reasonable where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization's net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct that such loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described tn clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers' credit situation it national credit management group llc is providing a service covered by the croa in re f_supp 2d n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes taxpayers position the taxpayer does not agree with the internal_revenue_service position in this case they believe they are performing educational_services which would allow them to continue to qualify as an organization described in code section dollar_figure c they will provide a detailed explanation of their position in their protest conclusion the information and analysis contained in this report demonstrate that the payments received by org were not in accordance with code dollar_figure c criteria substantially_all of the revenue received and time spent during the years under examination were related to the sale and marketing of debt management plans dmp to consumers not the provision of education to the public the debt incurred from related entities the assigned client list value for the transferred customer listings acquired for dollar_figure- dollar_figure from co-4 to org and overall exceedingly high expenditures incurred by org resulted in personal inurement to president and his companies these factors combine to cause org a dollar_figure c entity to drown in debt while passing large sums of money to president through the various agreements with companies he controlled and also owned in many instances creditors believe the fair share payments are to org but in reality the monies are transferred to the benefit of president in the form of business and loan payments to his companies in summary org was not operated exclusively for tax exempt status criteria purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org's activities are in furtherance of a non-exempt purpose ie org was operated for the purpose of serving a private benefit rather than public interests and a part of the net_earnings of org inured to the benefit of a private_shareholder_or_individual accordingly it organization described in section dollar_figure c and exempt from income_tax under section dollar_figure effective january 20xx is determined that org is not an note further understanding of the issue is contained in us senate permanent subcommittee on investigations report titled profiteering ina non-profit industry abusive practices in credit counseling the report gave an overview referencing the co-10 co-10 and the co-9 co-9 as industry standards in assisting and educating those with excessive debt and inability to pay off that debt in general a credit counseling agency establishes a debt management plan dmp that would over an extended time period allow the debt to be paid too often client payments were absorbed in up-front and other fees with debt remaining unpaid and the client later declaring bankrupt credit counseling agencies ccas such as the taxpayer generate revenues primarily in two ways fees and credit payment example in the study are shown below the following table reflects the average fees charged by co-10 agencies these fees are far less than those charge by the taxpayer however it should be noted that outcome of this case has not been determined based upon the fees charge by the taxpayer the determination in this matter has been made based upon their substantial non-exempt purpose coo-10 20xx revenue source customer fees initial set up dollar_figure fees monthly maintenance dollar_figure fair share creditor payments -15 i3ant one wa co-8 list of exhibits - sliding scale exhibit a specific org operational relationships exhibit b credit counselor call detail -cd rom exhibit c org website exhibit d org profit and loss statement exhibit e org lead generation costs exhibit f community outreach expenses exhibit g org undocumented travel vouchers specific org operational relationships exhibit a org org was founded under the auspices of helping people who have problems managing their debt through money management counseling assistance in reading credit reports solving credit problems reestablishing credit and alternatives to bankruptcy these services are paid for by dmp fees in response to an eo ra idr org says at inception the entity had no facilities and no employees with all activities conducted by volunteers this fact changed instantaneously with org occupancy of co-3's facility and co-3 transfer of employees to org org initially had no capital stock a perpetual existence no voting members and managed by its board_of directors’ elected by a majority vote of members of the corporation form_1023 application_for recognition of exemption shows e e e date formed march 20xx revenue generation fair share credit fees administrative client fees and donations and grants if and when available monthly service fee dollar_figure month processing fee dollar_figure - dollar_figure depending on volume of debt projected revenue generation of 20xx __ projected projected revenues t rt vy totals gifts grants contributions less salaries fees creditors payments etc excess of revenue less expenses i note in year 20xx the number of employees is unknown but in 20xx org had employees and independent contractors in year 20xx there were employees as of february 20xx there were counselors of which were in training bylaws of org -15 directors serving year terms annual meeting with special meeting as called by the president president can sign all contracts and documents authorized by the board checks drafts etc signed by board designated officers original officer s president-1 president secretary treasurer directors president-1 dir-1 dir-2 with board chairman president on december articles amendment show president president secretary secretary and comptroller treasurer with chairman of the board president neither the members officers or board_of directors are liable for the entities debt articles of incorporation - selected exhibit a article - prohibitions - no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members trustees officers or other private persons article - officers -- president secretary treasurer president-1 article - directors --president-1 dir-1 dir-2 article - capital stock - none the corporation consists of members rather than shareholders article - liabilities for debts - neither the members nor the members of the board_of directors or officers of the corporation shall be liable for debts of the corporation amended effective december 20xx a t t e e president president chairman of the board secretary secretary and treasurer comptroller articles of amendment replaced article in its entirety exhibit a co-3 co-3 on april 20xx co-3 formed a for profit partnership partnership of people with president owning to provide credit_counseling_services for individuals with large debt debtors contracted with co-3 for credit counselor services to educate and help those debtors pay their bills the generated credit counseling revenues from those services are initial account formation fee from the debtor a large part of total revenues account maintenance fee from the debtor and the fair share fee received from the creditor tax laws disallowed a creditor from paying a fair share fee to a for profit credit counseling service tax laws did allow a creditor to pay a fair share fee to a code dollar_figure c not-for profit entity in november 20xx co-3 ceases its services with distribution to the partnership and with approximately dollar_figure counselors transferring to org which at the same time began its services ie the services operation continued with a name change only with business conducted as usual in year 20xx co-3 resurrected its code dollar_figure c subsidiary org from its shell status at the beginning of 20xx org's was approximately dollar_figure of which approximately dollar_figure was owed to co-3 f inancial liability from loans was approximately dollar_figure but at year end in year 20xx it the co-3 general_partner president created org as a not-for-profit credit counseling entity with documents signed by one unrelated_person liquidity facility and loan agreement cee org borrower and co-3 lender dated december 20xx shows lender made available a commercial loan in amount not to exceed terms of loan interest with amount borrowed repaid within years b loans from co-3 signed by tom hodgson -lender to org signed by president - borrower co-3 loans date amount comments to org 20xx dollar_figure max amount advanced - float as needed to expand business -repay within yrs secured_by assets total advanced dollar_figure xx xx xx xx this fact demonstrates a relationship between co-3 and control_over org exhibit a president's control of org does not become apparent until the year 20xx when he takes control on december 20xx co-3 ceased existing as a shell entity transferring its remaining people to org co-2 dba ccs processing services contractual agreement' between co-3 the agency signed by president and co-2 the processor signed by dir-3 dba co-2 and also as co-2 agency co-3 contracts clients for a max dollar_figure setup fee with max monthly fee of dollar_figuredollar_figure and delivers active clients to the processor contract forms will be compatible with co-2 form formats co-2 processor provides initial setup of debt management clients normal management of clients funds received negotiations with creditors pay to creditors and customer service for clients fee structure with dollar_figure clients per month processor receives dollar_figure from each client with remaining agency gross_profit split to agency and to co-2 less than dollar_figure clients share split i sec_75 for agency and for co-2 contractrural restriction all parties are acting as independent contractors no partnership or joint_venture or similar relationship operating_agreement stipulations between org agency and co-2 are e the agreement allows co-2 to perform all processor services processor provides software and support for client acquisition followed by processing services for the client enrolled in a debt management program after the person becomes a org client the processor provides the initial setup of debt management clients normal management of client’ funds received and creditors paid negotiations with creditors and customer service for clients max setup fee of dollar_figure with max monthly maintenance fee of dollar_figuredollar_figure month e services are offered via internet toll free phone toll free fax or mail after each check-run the processor pays the agency all remaining funds in excess of the share of the processor service fees deducted from the fair share and or monthly client fees the billed fair share continues to go directly to the agency provide all correspondence and client related documents with agency name and logo processor earns dollar_figure monthly fee for maintaining agency name and logo on materials each party to the agreement operates as an independent_contractor co-2 operating_agreement signed 1w18102 ' outlines and lists services provided by the agency and by the processor either party can cancel with days notice without cause co-1 for profit entity exhibit a february 20xx contract the owner of org president ' who also owns of co-1 city in a state enters into a consulting agreement to provide customer leads to org per a separate february 20xx agreement emp-1 ' with an option to acquire of co-1 is in turn to receive all funds paid to co-1 org and co-1 new client lead provider also enter into a website operation and marketing agreement where e e e provider performs operational services for website example of service performed promote org's debt management and debt consolidation services through the org website and hosting the org website or contracting with a 3rd party to provide such hosting services payment fee dollar_figuredollar_figure year bonus year dollar_figuredollar_figure year dollar_figure year dollar_figure year dollar_figure and year dollar_figure lead generation fee dollar_figure for each client lead purchased from provider as of december 20xx org owned co-1 dollar_figure for past services rendered the poa in response to a eo ra idr says there was never any money paid_by org to co-1 under agreement terms the early on agreement was done before operating parameters were determined and that agreement is no longer in effect terminated on august 20xx note the organization expensed the following payable amounts to co-1 year 20xx 20xx payable amount amount_paid dollar_figure dollar_figure ' president with a title of manager initially occupied all officer positions '2 eo ra audit revealed org paid for emp-1 to present a sales and performance training conference for purposes of training employees on high impact sales team driven i e training to promote employees in cold call signing of clients
